Citation Nr: 1727744	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-06 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE


Entitlement to an effective date earlier than June 10, 2011, for the award of service connection for tinnitus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley 





INTRODUCTION

The Veteran had active service from April 1974 to April 1975 and from July 1977 to September 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for tinnitus and assigned a 10 percent disability rating effective December 13, 2012.  

In his June 2013 notice of disagreement, the Veteran contested the effective date of the award of service connection.  When this case was previously before the Board in April 2015, it was remanded for additional development.  While the case was in remand status, the RO granted an earlier effective date of June 10, 2011, however, the Veteran asserted that he was entitled to benefits dating back to 1973.  Therefore, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2014 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In a June 2016 letter, the RO acknowledged the Veteran's request and indicated that he would be scheduled for a videoconference hearing.  However, the requested videoconference hearing has not been scheduled, and there is no indication in the record that the Veteran has withdrawn this videoconference hearing request.  As the RO schedules videoconference hearings, the case is remanded to schedule the Veteran for a hearing.




Accordingly, the case is REMANDED for the following action:

As the RO schedules videoconference hearings, the case is remanded to schedule the Veteran for a hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




